TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00717-CR




                                   Annie A. Behrens, Appellant

                                                   v.

                                    The State of Texas, Appellee



               FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
               NO. 42,286, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Annie A. Behrens perfected this appeal from a conviction for assault. Behrens was

represented by retained counsel at trial, but counsel was appointed for the appeal. Appellate counsel

filed a request for a free record, but this request was not accompanied by an affidavit of indigence

signed by Behrens. See Tex. R. App. P. 20.2. Counsel has informed the Court that the trial court

is unwilling to act on the record request unless and until Behrens submits the missing affidavit.

Counsel states that he has been unable to obtain an affidavit because he has been unable to contact

Behrens at her only known address. Meanwhile, the reporter’s record is now overdue.

                To avoid further delays and protect the rights of the parties, the appeal is abated and

the trial court is instructed to determine, following a hearing if necessary, whether Behrens is

presently indigent. See Tex. R. App. P. 37.3. If the court finds that Behrens is indigent, it shall order

the preparation of the reporter’s record at no cost to appellant. Copies of all findings, conclusions,
and orders, and a transcription of the reporter’s notes if a hearing is held, shall be tendered for filing

in this Court no later than June 6, 2008.




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: May 7, 2008

Do Not Publish




                                                    2